

	

		II

		109th CONGRESS

		2d Session

		S. 2646

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 25, 2006

			Mr. Kerry introduced the following

			 bill; which was read twice and referred to the

			 Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To create a 3-year pilot program that makes

		  small, nonprofit child care businesses eligible for loans under title V of the

		  Small Business Investment Act of 1958. 

	

	

		1.Short title;

			 definitions

			(a)Short

			 titleThis Act may be cited

			 as the Child Care Lending Pilot Act of

			 2006.

			(b)DefinitionsIn this Act—

				(1)the terms Administration and

			 Administrator mean the Small Business Administration and the

			 Administrator thereof, respectively; and

				(2)the term small business

			 concern has the meaning given the term in section 3 of the Small

			 Business Act (15 U.S.C. 632).

				2.Child care lending

			 pilot programSection 502 of

			 the Small Business Investment Act of 1958 (15 U.S.C. 696) is amended—

			(1)in the matter preceding paragraph

			 (1)—

				(A)by striking The

			 Administration and inserting the following:

					

						(a)AuthorizationThe

				Administration

						;

				(B)by striking and such loans

			 and inserting . Such loans;

				(C)by striking : Provided,

			 however, That the foregoing powers shall be subject to the following

			 restrictions and limitations: and inserting a period; and

				(D)by adding at the end the following:

					

						(b)Restrictions

				and limitationsThe authority

				under subsection (a) shall be subject to the following restrictions and

				limitations:

						;

				and

				(2)in paragraph (1)—

				(A)by inserting after Use of proceeds.— the

			 following:

					

						(A)In

				general;

						

				and

				(B)by adding at the end the following:

					

						(B)Loans to small,

				nonprofit child care businesses

							(i)In

				generalNotwithstanding

				subsection (a)(1), the proceeds of any loan described in subsection (a) may be

				used by the certified development company to assist a small, nonprofit child

				care business, if—

								(I)the loan is used for a sound business

				purpose that has been approved by the Administration;

								(II)each such business meets all of the same

				eligibility requirements applicable to for-profit businesses under this title,

				except for status as a for-profit business;

								(III)1 or more individuals has personally

				guaranteed the loan;

								(IV)each such business has clear and singular

				title to the collateral for the loan; and

								(V)each such business has sufficient cash flow

				from its operations to meet its obligations on the loan and its normal and

				reasonable operating expenses.

								(ii)Limitation on

				volumeNot more than 7

				percent of the total number of loans guaranteed in any fiscal year under this

				title may be awarded under this subparagraph.

							(iii)Defined

				termFor purposes of this

				subparagraph, the term small, nonprofit child care business means

				an establishment that—

								(I)is organized in accordance with section

				501(c)(3) of the Internal Revenue Code of 1986;

								(II)is primarily engaged in providing child

				care for infants, toddlers, pre-school, or pre-kindergarten children (or any

				combination thereof), and may provide care for older children when they are not

				in school, and may offer pre-kindergarten educational programs;

								(III)including its affiliates, has tangible net

				worth that does not exceed $7,000,000, and has average net income (excluding

				any carryover losses) for the 2 completed fiscal years preceding the

				application that does not exceed $2,500,000; and

								(IV)is licensed as a child care provider by the

				State, the insular area, or the District of Columbia in which it is

				located.

								(iv)Sunset

				provisionThis subparagraph

				shall remain in effect until September 30, 2009, and shall apply to all loans

				authorized under this subparagraph that are applied for, approved, or disbursed

				during the period beginning on the date of enactment of this subparagraph and

				ending on September 30,

				2009.

							.

				3.Reports

			(a)Small business

			 administration

				(1)In

			 generalNot later than 6

			 months after the date of enactment of this Act, and every 6 months thereafter

			 until September 30, 2009, the Administrator shall submit a report on the

			 implementation of the program under section 502(b)(1)(B) of the Small Business

			 Investment Act of 1958, as added by this Act, to—

					(A)the Committee on Small Business and

			 Entrepreneurship of the Senate; and

					(B)the Committee on Small Business of the

			 House of Representatives.

					(2)ContentsEach report under paragraph (1) shall

			 contain—

					(A)the date on which the program is

			 implemented;

					(B)the date on which the rules are issued

			 under section 4; and

					(C)the number and dollar amount of loans under

			 the program applied for, approved, and disbursed during the previous 6

			 months—

						(i)with respect to nonprofit child care

			 businesses; and

						(ii)with respect to for-profit child care

			 businesses.

						(b)Government

			 accountability office

				(1)In

			 generalNot later than March

			 31, 2009, the Comptroller General of the United States shall submit a report on

			 the child care small business loans authorized by section 502(b)(1)(B) of the

			 Small Business Investment Act of 1958, as added by this Act, to—

					(A)the Committee on Small Business and

			 Entrepreneurship of the Senate; and

					(B)the Committee on Small Business of the

			 House of Representatives.

					(2)ContentsThe report under paragraph (1) shall

			 contain information gathered during the first 2 years of the loan program,

			 including—

					(A)an evaluation of the timeliness of the

			 implementation of the loan program;

					(B)a description of the effectiveness and ease

			 with which certified development companies, lenders, and small business

			 concerns have participated in the loan program;

					(C)a description and assessment of how the

			 loan program was marketed;

					(D)by location (State, insular area, and the

			 District of Columbia) and in total, the number of child care small businesses,

			 categorized by status as a for-profit or nonprofit business, that—

						(i)applied for a loan under the program (and

			 whether it was a new or expanding child care provider);

						(ii)were approved for a loan under the program;

			 and

						(iii)received a loan disbursement under the

			 program (and whether they are a new or expanding child care provider);

			 and

						(E)with respect to businesses described under

			 subparagraph (D)(iii)—

						(i)the number of such businesses in each

			 State, insular area, and the District of Columbia, as of the year of enactment

			 of this Act;

						(ii)the total amount loaned to such businesses

			 under the program;

						(iii)the total number of loans to such

			 businesses under the program;

						(iv)the average loan amount and term;

						(v)the currency rate, delinquencies, defaults,

			 and losses of the loans;

						(vi)the number and percent of children served

			 who receive subsidized assistance; and

						(vii)the number and percent of children served

			 who are low income.

						(3)Access to

			 information

					(A)In

			 generalThe Administration

			 shall collect and maintain such information as may be necessary to carry out

			 this subsection from certified development centers and child care providers,

			 and such centers and providers shall comply with a request for information from

			 the Administration for that purpose.

					(B)Provision of

			 information to Government Accountability OfficeThe Administration shall provide

			 information collected under this paragraph to the Comptroller General of the

			 United States for purposes of the report required by this subsection.

					4.Rulemaking

			 authorityNot later than 120

			 days after the date of enactment of this Act, the Administrator shall issue

			 final rules to carry out the loan program authorized by section 502(b)(1)(B) of

			 the Small Business Investment Act of 1958, as added by this Act.

		

